UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-2141



NATHANIEL BARNES,

                                              Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF TRANSPORTATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-03-2296-3)


Submitted: February 16, 2006               Decided: February 21, 2006


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donald Gist, DeAndrea Gist Benjamin, GIST LAW FIRM, Columbia, South
Carolina, for Appellant. Vance J. Bettis, GIGNILLIAT, SAVITZ &
BETTIS, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Nathaniel    Barnes   appeals   the   district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief in this civil action.     We have reviewed the record and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Barnes v. South Carolina Dep’t of Trans.,

No. CA-03-2296-3 (D.S.C. Sept. 16, 2005).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                AFFIRMED




                                 - 2 -